Citation Nr: 1214213	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) for the period prior to January 31, 2008.

2.  Entitlement to an initial rating higher than 50 percent for PTSD for the period beginning on January 31, 2008.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia, that granted service connection for PTSD and assigned an initial 50-percent rating, effective in September 2005.  The Veteran perfected an appeal of his initial rating.  At the Veteran's request, jurisdiction of the claims file was transferred to the RO in Nashville, TN.

The Veteran requested a local and a Board hearing, and the Board remanded the case for that purpose.  In a March 2012 letter, the Veteran, through his attorney, withdrew both requests.  See 38 C.F.R. § 20.702(e) (2011).

The issue of entitlement to an initial rating higher than 50 percent for PTSD for the period beginning on January 31, 2008, is discussed in the remand portion of the decision below, and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As noted, in February 2012, the Board remanded the case to the RO, via the AMC for additional development.  The RO completed the additional development as directed and returned the case to the Board for further appellate review.  


FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) completed all additional development directed in the February 2012 Board remand.

2.  For the period prior to January 31, 2008, the preponderance of the evidence shows the Veteran's PTSD manifests with occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas has not been met or more nearly approximated.
CONCLUSION OF LAW

For the period prior to January 31, 2008, the criteria for an initial rating higher than 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.6, 4.10, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony throughout the decision process.  There is no evidence or assertion that there is additional evidence or information relevant to the appeal that requires development.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.


Analysis

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

According to the applicable rating criteria, a 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence of record includes statements from the Veteran's two adult daughters, one of whom is a registered nurse.  The statements describe the Veteran as easily angered, isolative, and one who has difficulty maintaining personal relationships.  The nurse notes the Veteran's relationships with his siblings is strained; and, while the Veteran enjoys his grandchildren, he has significant difficulty handling the two of them at the same time.

Initially, the Board notes the disparity between the Global Assessments of Functioning (GAF) assigned by the Veteran's outpatient providers and the one assigned at the VA Compensation and Pension examination.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A July 2005 mental health outpatient entry notes the Veteran has two adult daughters who are very supportive.  The entry notes further that the Veteran was seen for work-related issues secondary to his having been laid off from DuPont secondary to a reduction in force.  The examiner noted the Veteran was prescribed Lexapro and Zyprexa but currently was on Citalopram.  The Veteran reported he was a zealous worker, and he went out of his way to good job; but he realized that by doing that, he thought less about his experiences in Vietnam.  Having more time on his hands and being under financial stress had aggravated his problems.  The Veteran reported he slept with a loaded .45 caliber pistol by his bed.  When awakened in the middle of the night he was afraid to move.  Upon hearing nothing, he arose to "check the perimeter" with his pistol.  He was unable to return to sleep after doing so.  The Veteran related that he thought he was losing his mind.  The examiner assured the Veteran he was not losing his mind, and his actions were normal for a combat veteran-he was not doing anything wrong.

Mental status examination revealed the Veteran as neatly dressed and groomed.  He wore a knee brace because he was pending knee surgery.  The examiner noted the Veteran presented in a clear, articulate way that showed insight and good judgment.  No psychotic processes were observed, as there was no suicide or homicide ideation, plans, or intent.  The Veteran's mood was depressed, and his affect initially tense.  His mood became more appropriate but shallow towards the end of the interview.  The examiner, a psychologist, diagnosed PTSD and assigned Axis V, GAF, 45.

A GAF of 45 is midway of the range, 41 to 50, and is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or; any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The examiner referred the Veteran to a VA office to assist him with applying for service connection for his PTSD.  The August 2005 entry notes the Veteran's daughter took him to Florida for a vacation, and the Veteran reported he enjoyed it very much.  He told the examiner, however, that he was headed for a brick wall when his unemployment benefits expired, which he viewed as a reason for suicide.  The examiner noted the Veteran mimicked his putting his .45 caliber pistol to his head.  The examiner helped the Veteran process the reasons for not killing himself and his reasons for staying alive.  The examiner assessed the Veteran's risk for suicide and determined he was not at risk for suicide, as he was willing to seek help, he had good support from his children and grandchildren, and he was taking medications for depression.

A November 2005 mental health outpatient entry notes the Veteran as still preoccupied with his knee pain and the fact he was not working.  The examiner noted the Veteran's symptoms as startle reaction, vigilance, difficulty with movement and noise around him.  The examiner noted further that the Veteran's depression limited his ability to function and his stamina.  A GAF was not assigned.

The January 2007 fee-basis Compensation and Pension examination report reflects the Veteran reported he had experienced trouble sleeping over the prior 39 years, as he awoke at the slightest sound.  He also reported he constantly felt sad, tired, depressed, and anxious.  The Veteran related he was unable to sustain personal relationships, had only a limited number of friends; and he also had anger and rage problems.  The examiner noted the Veteran also had symptoms of depression and anxiety.  It was reported that the Veteran required continuous medication to control his symptoms, and the Veteran's symptoms had not required him to visit an emergency room.  The Veteran reported that, following his active service, he worked as an engineer for 25 years, and for DuPont for 10 years.  He reported his relationship with his supervisor and co-workers at both jobs was fair.

Mental status examination revealed the Veteran as fully oriented, and his appearance and hygiene were appropriate.  The Veteran's affect and mood were abnormal with depressed mood, which occurred near-continuous and affected the Veteran's ability to function independently.  The examiner noted the Veteran reported there were days he did not want to leave the house, and he was isolative and withdrawn.  Communication was grossly impaired, as the Veteran stuttered.  His speech, however, was within normal limits, as was concentration.  The Veteran reported he experienced panic attacks more than once a week, and they caused him to become extremely nervous and to feel doomed.  The examiner noted there was no history of delusions or hallucinations, and no delusions or hallucinations were noted during the examination.  Some obsessional rituals were noted, such as counting cars on the highway while driving; but the examiner noted they were not severe enough to interfere with the Veteran's routine activities.  The Veteran's thought processes were appropriate, and his judgment was not impaired.  Abstract thinking was normal, and memory was within normal limits.  There was no suicide or homicide ideation.

The examiner diagnosed PTSD.  He also included substance abuse in Axis I, as the Veteran reported he used alcohol once a day to help cope with his memories of combat.  The examiner assigned Axis V as GAF 70.  A 70 GAF is at the very top end of the range, 61 to 70, and is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or; some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The examiner noted the Veteran was capable of managing any benefits payments in his own interest, and the Veteran's acquired mental disorder caused him no difficulty in attending to his activities of daily living   The examiner noted the best description of the Veteran's psychiatric impairment was shown by the criteria for a 30 percent rating, see 38 C.F.R. § 4.130, which the examiner quoted, as shown by depressed mood, suspiciousness, and chronic sleep impairment.  The Veteran exhibited no difficulty understanding commands, and he did not pose a threat of danger to himself or others.

Although the examiner at the Compensation and Pension examination quoted the criteria for a 30 percent rating, as noted in the Introduction of this decision, the RO assigned an initial rating of 50 percent.  

The Board earlier noted the disparity in the assigned GAFs.  The Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, while the Board is not free to ignore the opinion of a treating physician - or in this case, psychologist, neither is it required to accord it substantial weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, e.g., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

The Board notes further that the GAF, while relevant, is not the determinative factor in determining the appropriate rating.  Although the examiner in July 2005 assessed a 45 GAF, the objective symptoms noted did not include symptomatology such as homicidal ideation, or depression that deprived the Veteran of his ability to function independently.  The psychologist examiner opined the Veteran was unemployable due his knee disability, PTSD, and depression, but did not elaborate.  While the Veteran had not obtained another job after he was laid off in DuPont's downsizing, the totality of the information in the outpatient records reflect the Veteran's knee disorder was a significant factor.  While the Veteran expressed suicidal ideation, the examiner did not consider him to be a suicide risk.  There also is the matter that there is no evidence of the presence of the significant symptoms that meet or approximate a 70 percent rating.

At the Compensation and Pension examination the Veteran's reported panic attacks more than once a week; but there is no evidence of a flattened affect, spatial disorientation, illogical speech, or homicide ideation.  Thus, while a claimant's acquired mental disorder need not manifest all of the symptoms of the various rating criteria to receive a certain rating, see Mauerhan, 16 Vet. App. at 442, neither is the Board required to ignore the absence of significant symptomatology.  The evidence shows the Veteran continues to maintain close relationships with his adult daughters and his grandchildren-albeit with periodic stresses and strains.  Nonetheless, the Veteran's symptoms have not deprived him of that ability.

In light of the above, the Board finds the Veteran's PTSD more nearly approximated the assigned 50 percent rating as of the January 2007 examination.  38 C.F.R. §§ 4.1-2, 4.6-7, 4.10, 4.130, DC 9411.

A May 2007 mental health outpatient entry by the same psychologist who conducted the July 2005 entry notes he opined the Veteran was still not capable of gainful employment due to his PTSD and depression.  The examiner noted the Veteran's PTSD and associated depression were chronic and severe, and the Veteran's GAF was consistently 35!  A GAF of 35 is in the range of 31 to 40, and is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or; major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The symptoms noted by the examiner are no different than those noted in July 2005, and do not include symptomatology that more nearly approximates the criteria for a higher rating.

Upon review of the evidence of record, the Board finds the preponderance of the evidence shows the Veteran's PTSD more nearly approximated a 50 percent rating for the period prior to January 31, 2008.  38 C.F.R. §§ 4.1-2, 4.6-7, 4.10, 4.130, DC 9411.  As earlier noted, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson, 12 Vet. App. at 126.  The evidence, however, reflects the Veteran's symptoms have remained essentially constant throughout the course of the initial period on appeal.  As such, staged ratings are not warranted.  The Board has taken into account the lay testimony, which it finds to be competent and credible, but the criteria for a higher evaluation are not approximated.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Specifically, the Board notes the outpatient entries that indicate the Veteran's PTSD symptomatology is severe.  However, there is nothing exceptional about the Veteran's service-connected disability.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board also notes that a September 2008 rating decision denied a total disability evaluation on the basis of individual unemployability, and there is no evidence the Veteran appealed that decision.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained constant throughout the course of the period considered, as such, staged ratings are not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU was denied in September 2008 and not appealed; the evidence does not suggest that the Veteran is unemployable due solely to service-connected disability and entitlement to a TDIU due to his service-connected disability is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 50 percent for PTSD for the period prior to January 31, 2008, is denied.


REMAND

VA outpatient records suggest a possible increase in the severity of PTSD symptoms as of January 31, 2008.  The entry of that date by a social worker notes the Veteran's sensorium was cloudy and that he was of below average intelligence.  The entry also notes in Axis IV that the Veteran was incapable of caring for himself, and a diagnosis of inadequate personality was entered in Axis II.  Other entries note the Veteran showed symptoms of a cognitive deficit, and that he did not understand how to take his medication.  A June 2008 entry by a psychiatrist assigned GAF 40.  Although a September 2008 entry by a psychiatrist notes the exacerbation appeared to have resolved, and GAF 50 was assigned, the Board finds a Compensation and Pension examination is indicated to determine the current severity of the Veteran's PTSD symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate Nashville VA psychiatric treatment records dated from September 2008 and associate them with the claims file.  

2.  Thereafter, the AOJ will arrange for the Veteran to have a VA evaluation by an appropriate examiner to determine the current severity of the Veteran's PTSD symptomatology.  All indicated tests should be undertaken and all clinical findings should be reported in detail.  The claims file and a copy of this remand must be made available to the examiner for review as part of the examination.  Request the examiner specifically to evaluate and comment on the Veteran's ability to maintain gainful employment and personal relationships.  A GAF score should be assigned and the score should be explained.  If it is significantly different than other scores on file, a full explanation of the reason therefore should be set forth.

3.  Thereafter, the AOJ should adjudicate the claim for the rating period on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


